             Case 1:18-cv-00590-AWI-EPG Document 57 Filed 06/22/20 Page 1 of 1



 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT
 5                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7   TIENGKHAM SINGANONH,                                           Case No. 1:18-cv-00590-AWI-EPG (PC)
 8                    Plaintiff,                                    ORDER DENYING PLAINTIFF’S MOTION
                                                                    FOR A SETTLEMENT CONFERENCE
 9          v.
                                                                    (ECF No. 56)
10   RODRIGUEZ, et al.,
11                    Defendants.
12

13            Tiengkham Singanonh (“Plaintiff”) is a former prisoner1 proceeding pro se and in forma
14   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On June 18, 2020,
15   Plaintiff filed a motion for a settlement conference. (ECF No. 56).
16            The Court will not order the parties to participate in a settlement conference at this time.
17   Neither the non-expert discovery cutoff nor the dispositive motion deadline has passed. The
18   Court notes that it will set a settlement conference if the parties jointly request it.
19            Accordingly, IT IS ORDERED that Plaintiff’s motion for a settlement conference is
20   DENIED.
21

22
     IT IS SO ORDERED.

23
         Dated:       June 19, 2020                                         /s/
24                                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27
              1
                Plaintiff has alleged that he was a pretrial detainee at the time his constitutional rights were allegedly
28   violated. (ECF No. 14, p. 7).

                                                                1
